                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION – BAY CITY

In the matter of:

INSPIRED CONCEPTS, LLC,                            Case No. 20-20034

                                                   Chapter 11

           Debtor.                                 Hon. Daniel Opperman
_____________________________/


OBJECTION TO MOTION FOR ORDER REQUIRING IMMEDIATE PAYMENT OR
ADEQUATE PROTECTION OF PACA CLAIM FILED BY GORDON FOOD SERVICE

       Fifth Third Bank, National Association (“Fifth Third”) objects to Gordon Food Services’

Motion for Order Requiring Immediate Payment or Adequate Protection of PACA Claim [the

“Motion” -- DN 264]. Fifth Third adopts and incorporates fully in this objection Debtor’s

Corrected Objection to the Motion (DN 287). For all of the reasons stated in Debtor’s Corrected

Objection to the Motion, the Motion should be denied.



                                            Respectfully submitted,

                                            ROBISON, CURPHEY & O’CONNELL


                                            /s/ W. David Arnold
                                            W. David Arnold (P76250)
                                            Attorney for Fifth Third Bank, National Association
                                            Ninth Floor, Four SeaGate
                                            Toledo, Ohio 43604
                                            (419) 249-7900
                                            (419) 249-7911 – facsimile
                                            darnold@rcolaw.com




 20-20034-dob       Doc 297    Filed 09/11/20     Entered 09/11/20 12:00:01       Page 1 of 1
